Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 29 March 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            29. mar. 1806 Frankfort.
                        
                        I intended when I wrote my letter yesterday, to write no more untill my return, unless somthing new, and
                            requiring immediate communication should occur. But my memory continues to recal circumstances which, I deem it proper to
                            make known to you.
                        It came to my knowledge a good while ago, that $100,000 had been disbursed at Orleans, for the purpose of
                            rewarding the friends to good govt. in this country. This was told me by a very exalted offr. under you in this
                            country. I asked him why he had kept it secret from govt.? he answered, I have no doubt candidly, that he deemed the
                            business long since dead, and the scheme miscarried. He had no hand in the thing himself. He forbade my disclosure; but
                            the utmost effect of such injunctions, is to conceal the name of the informant.
                        curse such secrets. They point to the destruction of the whole community.
                        Perhaps you are surprised at my speaking in the other letter as highly of the entegrity of him this whom,
                            Gen. W. so long carried on his correspondence with Spain.—I asked him to explain it. He said he thought the thing at that
                            time a mere fetch of W’s, to get money and had no idea of any serious result from it. And besides, he himself had no sort
                            of participation in it, but only afforded conveyance for the letters. It was a bad excuse, but might be deemed by many an
                            honest man a good one.
                        Some years ago, John Hollingsworth (the son of Jesse of Baltimore) came to an intimate friend of his, Charles
                            Wilkins and told him, that he (H) had been offered $2000 for his trouble in circulating $6000, and asked W. how he would
                            like a part of it. W enquired what was the object in circulating the $6000, and was told, it was to make friends to the
                            Kg of Spain who should mark public tone & report it. Wilkins told him to have nothing at all to do with it. Wilkins
                            knew that a day or two before that Judge Sebastian had been there. How I deplore this mans guilt! He was friendly toward
                            me.
                        I tremble for two men I have much esteemed. God grant I may not find their names among such vile
                            conspirators.
                        A little circumstance happened when Burr was here the last time, which looks small; but it struck me as
                            worthey of much regard. I had it from the Hon. John Rowan secretary of state, a man of incorruptible integrity, and with
                            whom I have been intimate since ever we were boys; and to whom I told my whole views about the begining of this month,
                            when I had despaired a little of any letter from you.
                        It is this,.—
                  When Burr was here last, he spent much of his time at Adairs (who lived in town.). Adair came over
                            to Mr Rowans and mentioned to him, that he would be glad if Mr. R. would come over to his house that he might introduce
                            him to Burr. Mr. R. gave some polite answer but could not then go,—“I should be glad you would come to my house to see
                            him” said Adair “for he is a very diffident man in company”
                        you know young Mr Burr has mixed but little with the world.
                        “I wonder what he can be after” said Adair:—I cant tell said R.
                        Mr. Rowan did not call being prevented by his family sickness & other matters: but he never could understand
                            the thing untill I spoke with him.
                        Adair told Dr. Ridgely of his first going down to orleans, and his friend writing to him, to be sure to bring
                            no letters from Wilkinson, and when there, to say nothing, for him nor against him. But a letter is too small to write
                            these things, so Ill drop it untill I return when I can see you, or write at leisure.
                        I said in my last, that many knew of these treasonable doings who had no pensions. It may turn out that Innes
                            & Breckenridge are of those, I have no doubt but the first of them, knows of all Wilkinsons doings: And I have heard but
                            dare not enquire now, that he sent the murderers of owings to W. at fort Washington. The 2d. I am confident, knew well of
                            the treason at first, I dont know how it is lately. He knew all about the $100,000.
                        Excuse me for suggesting one point to you and your ministers; that is: never alter your countenance towards
                            any of these men; if you do, and they return & find me gone, they’l suspect in a moment whats the matter.
                        Yours very respectfully
                        
                            J. H. Daveiss
                            
                        
                    
                     The court is over today.
                                          
                  
                            
                            D.
                        
               